 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
 3   SUMMER A. JOHNSON
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   Telephone: (702) 388-6336
     Facsimile: (702) 388-6787
 6   E-mail: Summer.Johnson@usdoj.gov
     Attorneys for the United States
 7
                            UNITED STATES DISTRICT COURT
 8                               DISTRICT OF NEVADA

 9   United States of America,
                                               Case No.: CR-S-96-201-JCM-PAL
10                 Judgment Creditor,
11          v.                                  MOTION TO DISMISS GARNISHMENT
                                                PROCEEDINGS AS TO JPMORGAN
12   Robert D’Orazio,                           CHASE BANK, N.A.
13                 Judgment Debtor,
     and
14
     JPMorgan Chase Bank, N.A., and its
15   successors or assigns,
16                 Garnishee.
17

18          The United States of America (“Government”) by and through the United States

19   Attorney, by the undersigned Assistant United States Attorney, and moves the Court to

20   dismiss the garnishment proceeding filed against Robert D’Orazio, Judgment

21   Debtor/Defendant, as to JPMORGAN CHASE BANK, N.A., without prejudice.

22                                                  Dated this 10th day of March, 2020.
23
      IT IS SO ORDERED.                             Respectfully submitted,
24
                                                    NICHOLAS A. TRUTANICH
25    ______________________                        United States Attorney
      JAMES C. MAHAN
26    United States District Judge                  /s/Summer A. Johnson________
27                                                  SUMMER A. JOHNSON
              March 18, 2020
      Date: ______________________                  Assistant United States Attorney
28


                                                1
